11 F.3d 1073
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daisy M. GRAVES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3325.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1993.

Before NEWMAN, ARCHER, and CLEVENGER, Circuit Judges.
ARCHER, Circuit Judge.


1
Daisy M. Graves appeals from the initial decision of an Administrative Judge (AJ) of the Merit Systems Protection Board (MSPB), Docket No. NY831E920433-I-1 (Oct. 8, 1992), affirming the Office of Personnel Management's denial of her application for disability retirement under the Civil Service Retirement System, 5 U.S.C. Secs. 8331, 8337.  The decision of the AJ became the final decision of the MSPB on March 1, 1993, when the MSPB denied Ms. Graves's petition for review.


2
Ms. Graves argues in her appeal to this court that the medical evidence demonstrates that she is entitled to disability retirement.  However, under the authority of 5 U.S.C. Sec. 8347(c) & (d) and  Lindahl v. OPM, 470 U.S. 768, 791 (1985), this court is without jurisdiction to review the factual underpinnings of the MSPB's disability retirement determination.   See Smith v. OPM, 784 F.2d 397, 400 (Fed.Cir.1986);   Hammond v. OPM, 784 F.2d 392, 393 (Fed.Cir.1986);   McEachern v. OPM, 776 F.2d 1539, 1542-43 (Fed.Cir.1985);   Lee v. OPM, 762 F.2d 987, 988 (Fed.Cir.1985).  Accordingly the appeal must be and is dismissed.